                Case 2:18-cv-00719-SMD Document 66 Filed 12/04/18 Page 1 of 4


                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 Northern DIVISION



Green                                          }
                                               }
                   Plaintiff                   }         Case No. 2:18-cv-00719-GMB
                                               }
         v.                                    }
                                               }
                                               }
 State Board of Medical                        }
                                               }
                   Defendant                   }




      Consent to Magistrate Judge Jurisdiction
      In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Eleventh Circuit.



DATE:     October 24, 2018                      NAME:    Barbara Jean Wells

                                 PARTY REPRESENTED       State Board of Medical Examiners

                                                         H. Joey Falgout, M.D.

                                                         Mark H. LeQuire, M.D.
                Case 2:18-cv-00719-SMD Document 66 Filed 12/04/18 Page 2 of 4


                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 Northern DIVISION



Green                                          }
                                               }
                   Plaintiff                   }         Case No. 2:18-cv-00719-GMB
                                               }
         v.                                    }
                                               }
                                               }
 State Board of Medical                        }
                                               }
                   Defendant                   }




      Consent to Magistrate Judge Jurisdiction
      In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Eleventh Circuit.



DATE:     October 24, 2018                      NAME:    Barbara Jean Wells

                                 PARTY REPRESENTED       Gregory W. Ayers, M.D.

                                                         Eli L. Brown, M.D.

                                                         David P. Herrick, M.D.
                Case 2:18-cv-00719-SMD Document 66 Filed 12/04/18 Page 3 of 4


                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 Northern DIVISION



Green                                          }
                                               }
                   Plaintiff                   }         Case No. 2:18-cv-00719-GMB
                                               }
         v.                                    }
                                               }
                                               }
 State Board of Medical                        }
                                               }
                   Defendant                   }




      Consent to Magistrate Judge Jurisdiction
      In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Eleventh Circuit.



DATE:     October 24, 2018                      NAME:    Barbara Jean Wells

                                 PARTY REPRESENTED       Beverly F. Jordan, M.D.

                                                         Gary F. Leung, M.D.

                                                         John S. Meigs, Jr., M.D.
                Case 2:18-cv-00719-SMD Document 66 Filed 12/04/18 Page 4 of 4


                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 Northern DIVISION



Green                                          }
                                               }
                   Plaintiff                   }         Case No. 2:18-cv-00719-GMB
                                               }
         v.                                    }
                                               }
                                               }
 State Board of Medical                        }
                                               }
                   Defendant                   }




      Consent to Magistrate Judge Jurisdiction
      In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Eleventh Circuit.



DATE:     October 24, 2018                      NAME:    Barbara Jean Wells

                                 PARTY REPRESENTED       Dick Ownes, M.D.

                                                         Bradley S. Rice, M.D.

                                                         Charles M.A. Rogers, IV, M.D.
